Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification	
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Applicant’s amendments corrected the identified typo, and thus the objection is withdrawn.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhne (US20160137199A1).
Regarding claim 1, Kuhne discloses;
A computer-implemented method comprising: 
receiving, by a first vehicle from at least one sensor, sensor data associated with an environment (disclosed as a monitoring system to detect the environment via a camera, radar or lidar, paragraph 0035); 
generating, based on the sensor data, a set of lane change data values associated with a second vehicle relative to the unoccupied lane position (disclosed as detecting a lane change from an other vehicle, paragraph 0038); 
determining, based on the set of lane change data values, a predicted likelihood of the second vehicle attempting to change lanes into the unoccupied lane position (disclosed as detecting an impending lane change of the other vehicle, paragraph 0038); 
generating, based on the predicted likelihood, a collision risk value associated with the second vehicle attempting to change lanes into the unoccupied lane position (disclosed as determining a threat of collision, paragraph 0039); and 
generating, based on the collision risk value, an output signal to at least the first vehicle (disclosed as emitting a warning signal, paragraph 0040).

Regarding claim 2, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), further comprising: 
detecting, by the first vehicle, a turn signal associated with the first vehicle attempting to occupy the unoccupied lane position (disclosed as detecting an activated blinker of the vehicle [shown as vehicle 10 as opposed to vehicle 18 in Fig 2], paragraph 0038), wherein the first vehicle generates the set of lane change data values in response to detecting the turn signal (disclosed as using the detected blinker to determine a lane change is imminent, paragraph 0038).

Regarding claim 3, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), further comprising determining, based on the sensor data, that the first lane position is unoccupied (shown in Fig 2 and 3 as detecting the lanes and obstacles within with a monitoring system, paragraph 0035).

Regarding claim 4, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), 
determining a first intention of a first driver of the first vehicle to change lanes into the unoccupied lane position (disclosed as detecting a driver of the host vehicle, paragraph 0040), 
wherein the set of lane change data values includes at least one value associated with (i) the first driver of the first vehicle, or (ii) a driving parameter of the first vehicle (disclosed as detecting the motion of the vehicle in continuing lane change to help determine risk of collision, paragraph 0040).

Regarding claim 5, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the set of lane change data values includes at least one value associated with (i) a second driver of the second vehicle or (ii) a driving parameter of the second vehicle (disclosed as detecting the motion of the other vehicle, paragraph 0038).



  
Regarding claim 8, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the output signal includes a notification signal that drives a component of the first vehicle to notify a first driver of the first vehicle (disclosed as emitting a warning to the driver, paragraph 0040).

Regarding claim 9, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the output signal changes at least one driving parameter of the first vehicle (disclosed as increasing the torque of the steering and further influencing the vehicle to prevent the lane change, paragraphs 0040-0041).  

Regarding claim 10, Kuhne discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein generating the set of lane change data values comprises identifying, by the first vehicle, a turn signal generated by the second vehicle (disclosed as detecting the activated blinker of the other vehicle to detect an imminent lane change, paragraph 0038).

Regarding claim 17, it has been determined that no further limitations exist apart from those previously addressed in claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1.

Regarding claim 19, it has been determined that no further limitations exist apart from those previously addressed in claims 3-5. Therefore, claim 19 is rejected under the same rationales as claims 3-5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhne (US20160137199A1) and further in view of Ramaswamy (US9975483B1).
Regarding claim 6, Kuhne teaches;
The computer-implemented method of claim 1 (see claim 1 rejection). However, Kuhne does not explicitly teach; wherein the set of lane change data values includes at least one of a head position of a first driver of the first vehicle or an eye gaze direction of the first driver.
Ramaswamy teaches;
wherein the set of lane change data values includes at least one of a head position of a first driver of the first vehicle (disclosed as tracking the head position and orientation to identify attention, column 4 lines 54-60, and further use the information to determine gaze/field of view and objects outside of it, column 6 lines 59-66) or an eye gaze direction of the first driver (disclosed as determining gaze/field of view and objects outside of it, column 6 lines 59-66).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate head/gaze tracking as taught by Ramaswamy in the system taught by Kuhne in order to improve driver action prediction. Using a turn signal is not required by law throughout the country, and thus using other indicators to supplement a turn signal to determine driver intent provides additional confidence in prediction.

Regarding claim 7, Kune as modified by Ramaswamy teaches;
The computer-implemented method of claim 6 (see claim 6 rejection). However, Kuhne does not teach; wherein determining the collision risk value comprises:
assigning a first weight value to the head position, and	
assigning a second weight value to the eye gaze direction.
Ramaswamy teaches;
wherein determining the collision risk value comprises:
assigning a first weight value to the head position (taught as determining the user’s gaze based on the head position, column 5 lines 60-66), and	
assigning a second weight value to the eye gaze direction (taught as determining the user’s gaze based on the eye position, column 5 lines 60-66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate head/gaze tracking as taught by Ramaswamy in the system taught by Kuhne in order to improve driver action prediction. Using a turn signal is not required by law throughout the country, and thus using other indicators to supplement a turn signal to determine driver intent provides additional confidence in prediction.
However, Ramaswamy does not explicitly teach; wherein the first weight value is less than the second weight value.
While weight values and wherein the first weight value is less than the second weight value” is not explicitly taught, one of ordinary skill in the art before the effective filing date of the claimed invention would understand the implication of Ramaswamy’s presentation of determining gaze direction and the resultant risk of missing an object during a maneuver. Specifically, Ramaswamy teaches that pupil position may change without a head position changing, which would change the area the driver is looking at (column 9 lines 45-53). Thus, an eye/pupil gaze position can give a better indication, when possible of the driver’s field of view than the head position, and would be given greater “weight” or consideration.

Regarding claim 20, it has been determined that no further limitations exist apart from those previously addressed in claim 6. Therefore, claim 20 is rejected under the same rationale as claim 6.

Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over You (US20200108869A1) as modified by Kuhne (US20160137199A1).
Regarding claim 11, You discloses;
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
receiving, by a first vehicle from at least one sensor, sensor data associated with an environment (disclosed as an image sensor and non-image sensor, paragraph 0041); 
determining an unoccupied lane position in the environment which at least one the first vehicle can occupy (disclosed as determining lane change possibility based on sensor data, paragraph 0042); 
generating, based on the sensor data, a set of lane change data values associated with a second vehicle relative to the unoccupied lane position (disclosed as determining lane change information, including possibility, paragraph 0097, and performing lane change [which includes information for position to control the vehicle], paragraph 0149, Fig 6 S650); 
generating, based on the predicted likelihood, a collision risk value associated with the second vehicle attempting to change lanes into the unoccupied lane position (disclosed as determining whether a lane change is possible and collision prediction times if relevant, paragraph 0131); and 
generating, based on the collision risk value, an output signal to at least the first vehicle (disclosed as generating a warning signal when a lane change is not safely possible, paragraph 0133).
However, You does not explicitly teach; determining, based on the set of lane change data values, a predicted likelihood of the second vehicle attempting to change lanes into the unoccupied lane position.
Kuhne teaches;
determining, based on the set of lane change data values, a predicted likelihood of the second vehicle attempting to change lanes into the unoccupied lane position (taught as determining a lane change being imminent, paragraph 0039). 
	While You does not explicitly teach that the tendency information includes a likelihood to change lanes, one or ordinary skill in the art would recognize including future maneuver prediction in a driver tendency consideration (as taught in You, paragraph 0118) to be prudent. By predicting a future maneuver of a neighboring vehicle, one could more accurately assess and determine a prediction time. For example, Kuhne teaches determining whether a lane change is imminent from sensory inputs (paragraph 0039).

Regarding claim 12, You as modified by Kuhne teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection). However, You does not explicitly teach; wherein the second vehicle is an autonomous-driving vehicle or a semi-autonomous- driving vehicle.  
	While it is not explicitly stated that the detected [second] vehicle is autonomous or semi-autonomous, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the distinction as a matter of design choice. Furthermore, the broad recitation of “semi-autonomous” could, to one of ordinary skill in the art, include mechanisms such as cruise control or navigation assistance, which are generally included in vehicles.

Regarding claim 13, You as modified by Kuhne teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection). You further teaches; wherein the sensor data includes at least one vehicle-to-vehicle signal generated by the second vehicle (disclosed as receiving driving information through V2V communication, paragraph 0112, which is used in determining the possibility of lane changes, Fig 6 S610).  

Regarding claim 14, You as modified by Kuhne teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection). You further teaches; wherein the sensor data includes image data of at least a portion of the second vehicle (disclosed as the image sensor capturing data around the host vehicle, paragraph 0045, which can include other vehicles to display on a display unit, paragraph 0145).

Regarding claim 15, You as modified by Kuhne teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection). You further teaches; wherein determining the collision risk value further comprises: 
determining a first intention of a first driver of the first vehicle to occupy the unoccupied lane position, wherein the set of lane change data values includes at least one value associated with (i) the first driver of the first vehicle or (i) a driving parameter of the first vehicle (disclosed as detecting a turn signal of the host vehicle to determine a lane change, paragraph 0131).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You (US20200108869A1) as modified by Kuhne (US20160137199A1), and further in view of Tran (US10816993B1).
Regarding claim 16, You as modified by Kuhne teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection).
However, You does not explicitly teach; wherein the output signal includes a vehicle-to-vehicle signal generated by the first vehicle.  
	Tran teaches; wherein the output signal includes a vehicle-to-vehicle signal generated by the first vehicle (taught as sharing motion behavior to neighboring vehicles, column 46 lines 43-46).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to share information with neighboring vehicles as taught by Tran in the system taught by You in order to improve response and safety. As You teaches receiving driving information from other vehicles with V2V (paragraph 0112), it would be obvious to send its own driving information to other vehicles to provide similar consideration. Furthermore, Tran suggest that distributed computing and sensing over vehicle networks promotes safer driving and route planning (column 66 lines 23-28).


Response to Arguments
Applicant argues on page 8 of the remarks that Ramaswamy does not teach predicting another vehicle will change lanes or determine a likelihood of another vehicle changing lanes. The examiner agrees that the amended claims are no longer anticipated by Ramaswamy, and withdraws the rejections. However, a new reference, Kuhne, is presented as anticipating the related claims.

	Applicant argues on page 9 of the remarks that You also does not teach predicting whether another vehicle will change lanes or determine a likelihood of another vehicle changing lanes.
The examiner agrees that the amended claims are no longer anticipated by You, and withdraws the rejections. However, a new reference, Kuhne, is presented to address the deficiencies of the related claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150194057A1 for further lane change assistance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662